DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity Information
The instant application is a continuation of 16238982, now U.S. Patent Number 10553682, which is a division of 15789549, filed 20 OCT 2017, now U.S. Patent Number 10211288. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 14 NOV 2019 were filed before the mailing of a first Office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
Claim Objections
Typographical errors exist in the following claim language:
claim 4, replace “a thickness a thickness” with “a thickness”;
claims 7 and 8, replace “portion of bottom spacer layer” with “portion of the bottom spacer layer” (cf. lines 9-12 of claim 1); and
claim 9, replace “less than second gate” with “less than the second gate”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 or claim 8 of U.S. Patent No. 10553682 (below, “1/8”) as evidenced in or in view of Bergendahl et al. (US 9450095; below, “Bergendahl”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 15, 1/8 discloses the claimed invention except for forming an isolation region in a substrate to divide the substrate into a first region and a second region.

    PNG
    media_image1.png
    348
    457
    media_image1.png
    Greyscale
	Bergendahl, in Figs. 1A-21B and related text, e.g., Abstract, cols. 1-22, teaches forming an isolation region (6) in a substrate (5) to divide the substrate into a first region and a second region (e.g., col. 7, lns. 57-64, et seq.).
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). Applicant is reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 9 recites, inter alia, “forming form a gate structure … T1 and than T3.” The recitation renders claim 9 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 9. Moreover, the recitation is amenable to multiple plausible constructions because the 
Claims 9-15 are rejected.
 Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-3, 5, 6, and 16-20 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. 
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, Balakrishnan et al. (US 9570356), is considered pertinent to applicants’ disclosure. Balakrishnan does not teach, inter alia, forming a second bottom source/drain on a second region of a substrate adjacent to a second vertical fin, wherein the second bottom source/drain has a second offset gap adjacent to a second vertical fin with a height of T1 that is less than T3; forming a first portion of a bottom spacer layer in a first offset gap and a second portion of the bottom spacer layer in the second offset gap; and forming a gate dielectric 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815